Exclusive Purchase Option Agreement

 
 
EXCLUSIVE PURCHASE OPTION AGREEMENT




by and among




SPEEDY BRILLIANT (DAQING) COMMERICIAL CONSULTING COMPANY LIMITED




DAQING QINGKELONG CHAIN COMMERCE&TRADE CO., LTD.,




and




THE SHAREHOLDERS SIGNATORIES THERETO




March 28th, 2008
 

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
EXCLUSIVE PURCHASE OPTION AGREEMENT


This Exclusive Option Purchase Agreement (the “Agreement”) is executed by the
following parties on March 28th, 2008 in Daqing, Heilongjiang Province, the
People’s Republic of China.


(1) Speedy Brilliant (Daqing) Commercial Consulting Company Limited
(“Party A”)
 
Registered Address: No.1-9, Hubin Community, Gaoxin District, Daqing


Legal representative: Wang Zhuangyi


(2) Daqing Qingkelong Chain Commerce&Trade Co., Ltd. (“Party B”)
 
Registered Address: Jing Qi Street, Dongfengxin Village, Sa’ertu District,
Daqing City.


Legal representative: Wang Zhuangyi


(3) The Shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.
(“Shareholders”)
 
1

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
Name of the Shareholders
Shareholding Ratio in the Company (%)
 
ID Card No.
 
Address
Wang Zhuangyi
66.08
230602196001023411
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wang Shuai
15.95
23060219850921711X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Zheng Limin
10.82
23060219631013342X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Teng Wenbin
1.36
230603196905232116
Suite 2-103, No.72-1 of Wolitun Street, Long Feng District, Daqing,
Heilongjiang, 163000
Li Zhongfen
1.36
23060219591111342X
Suite 1-502, No.2-4 o f Yuanyuan Community, Ranghu Road, Daqing, Heilongjiang,
163000
Feng Shuxia
1.30
230822196811135825
Suite 5-102, No.3-48 of WanBao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Yuepin
0.54
230602197110256227
Suite 1-202, No.2-20 of Shengxin Community, Ranghu District, Daqing,
Heilongjiang, 163314
Li Xiaoqiu
0.54
230602196409240022
Suite 6-101, No.5-15 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Fan Xishuang
0.41
230604196312060829
Suite 1-602, No.B-14 of Liminghe Community, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wei Chuanyu
0.33
232332196607210936
Suite 5-201, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Han Jinhong
0.30
372922197004268712
Suite 5-202, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Lihui
0.27
230602601029081
Suite 1-301, Xincun HB Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Ding Yinxia
0.27
230623197404180047
Single Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Wang Yan
0.11
230602197002120816
Suite 5-402, No.56-1 of Ka’er Jiali Road, Sa’ertu District, Daqing,
Heilongjiang, 163311
Li Jing
0.08
230602197606075163
Suite 2-502, No.2-15 of Sa’ertu Street, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Shuchang
0.05
232325196908203234
Suite 2-204, No.3-56 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Cai Yingli
0.05
230707197506250224
No.3 Group, Donglinwei, Tielin Street, Xinqing District, Yichun, Heilongjiang,
153000
Zhang Xueying
0.05
230606197207260025
Suite 3-11, No.41 Xiang, Longhua Road, Longfeng District, Daqing, Heilongjiang,
163711
Yao Li
0.03
232623197812290028
Suite 2-102, No.10-18 of Tianhe Community, Wei’er Road, Sa’ertu District,
Daqing, Heilongjiang, 163311
Su Zhongbo
0.03
232302681208042
Suite 8-502, No.5-22 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Zhanfu
0.03
23011919780829433X
Suite 1-301, No.3-47 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Lu Anwen
0.03
230602197902274028
Suite 6-501, No.S-05 of Lvcejiayuan, Weishiyi Road, Sa’ertu District, Daqing,
Heilongjiang, 163311

 
2

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
Party A, Party B, and shareholders of Party B are hereinafter from time to time,
collectively, referred to as the “Parties”, and each of them is hereinafter from
time to time referred to as a “Party”; the individual shareholders are
hereinafter from time to time, collectively, referred to as the “Shareholders”
and each of them is hereinafter from time to time referred to as a
“Shareholder”. The equity interests in Party B held by each Shareholder or any
shareholder now existing or hereafter acquired is hereinafter from time to time
referred to as the “Equity Interests” or “Equity”.


WHEREAS:


1.
Party A, a wholly foreign-owned enterprise incorporated under the laws of the
People’s Republic of China (the “PRC”), which engages in the general business
items, including providing consultancy services in commercial information,
consigned management, and technical transfer, consultancy, and services.



2.
Party B, as a domestic limited liability company, incorporated under PRC laws in
Daqing, Heilongjiang Province, and licensed by Administrative Departments for
Industry and Commerce Daqing Branch, it engages in the sale of chemical products
(excluding dangerous chemicals and flammable and explosive articles, and
poisons), electrical equipment, furniture, arts and crafts, housewares, local
special products, construction materials, decoration materials, flowers, and
photographs. Party A also provides tailoring, laundry services and food
processing (see Health Permit Sa Wei Shi Zi (2006) No. 1239) and distributes
audio-visual products, books and magazines, vegetables, fruits, clothing, shoes
and hats, electromechanical products (excluding motor vehicles), jewelry, and
computer and telecommunications equipment. Party A is also engaged in the
business of food packaging and food retail (see Health Permit Sa Wei Shi Zi
(2006) No. 1239), cigar and cigarette retail (see Tobacco Monopoly Retail
License 0601000188, valid until December 31st, 2008), and store and house
leasing.

 
3

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
3.
As of the date of this Agreement, the percentage ownership of the Equity
Interests in Party B held by each of the Shareholders shall be set forth as
described above.



4.
To secure the performance of the obligations assumed by Party B and the
Shareholders under this Agreement, the Shareholders agree to pledge all their
equity in Party B to Party A, and have executed Equity Pledge Agreement on March
28th, 2008 with respect thereto(collectively called as the “Equity Pledge
Agreements” or respectively as “Individual Equity Pledge Agreement” or “Equity
Pledge Agreement”).



NOW, THEREFORE, the Parties through mutual negotiations hereby enter into this
Agreement with respect of the exclusive purchase option right:


1.
THE GRANT AND EXERCISE OF PURCHASE OPTION




 
1.1
Each Shareholder hereby irrevocably grants to Party A an exclusive purchase
right at any time, or designate any third party to purchase all or part of such
Shareholders’ Equity Interests in Party B, provided permitted under the PRC laws
and regulations and Party B agrees to such grant by such Shareholders to Party
A. Apart from Party A or any third party designated by Party A, no other person
shall have the right to purchase such Equity Interests. Each of the Shareholders
shall transfer its Equity Interests in Party B to Party A in accordance with its
percentage ownership of such Equity Interests provided Party A selects to
purchase such Shareholders’ Equity Interests.

 



 
1.2
 
Party B hereby irrevocably grants to Party A an exclusive purchase option, at
any time to acquire all or a portion of such Shareholders’ Equity Interests, or
all or substantial part of Party B’s assets, provided permitted under the PRC
laws and regulations and the shareholders agree to such grant by Party B to
Party A.






 
1.3
For the purpose of this Agreement, a “third party” or a “person” may be a
natural person, company, partnership, enterprise, trust agency or other
non-corporate entity.

 

 
1.4
To the extent permitted under the PRC laws and regulations, Party A shall
determine at any time and at its own option to exercise such exclusive right to
(i) purchase the Equity Interests as provided in Section 1.1 by written notice
to the applicable Shareholder(s) specifying the amount of equity to be purchased
(hereinafter referred to as “Equity Transfer”) or (ii) purchase all or
substantially all of Party B’s assets as provided in Section 1.2 (hereinafter
referred to as “Assets Transfer”) by written notice to Party B (each an
"Exercise Notice").

 
4

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
1.5
Within thirty (30) days of the receipt of the Exercise Notice, the applicable
Shareholder(s) and Party B shall execute a share/asset transfer agreement and
other documents (collectively, the "Transfer Documents") necessary to effect the
respective transfer of equity or assets to Party A (or any eligible party
designated by Party A), and shall unconditionally assist Party A to obtain all
approvals, permits, registrations, filings and other procedures necessary to
effect the Equity or Assets Transfer.




 
1.6
Unless otherwise required under the PRC laws and regulations, the transaction
price for the Equity Transfer or the Assets Transfer hereunder, as applicable,
shall be the lowest price permitted under the PRC laws and regulations.
       
1.7
The consideration after tax payment (the “Consideration of Equity Transfer”)
obtained by the Shareholders from Equity Transfer in Party B hereunder shall be
used to satisfy their repayment obligations under the Loan Agreement dated as of
March 28th, 2008, signed by and among, Party A and the Shareholders (the “Loan
Agreement”);
 
The consideration after tax payment (the “Consideration of Assets Transfer”) by
the Party B, if as applicable, from Assets Transfer hereunder shall be allocated
to the Shareholders, to the largest extent as permitted by PRC laws and
regulations, through profit allocation proposal and fulfill their payment
obligations under the Loan Agreement, and Party B shall give full cooperation;
 
And if the Consideration of Equity Transfer or Assets Transfer is higher than
the total principal under the Loan Agreement due to the requirement by the then
applicable law or any other reasons, the excess shall be deemed as loan interest
and/or utilizing fees of the Loan to the largest extent being permitted by PRC
Laws, and be paid to Party A by the Shareholders together with loan principal.



2.
REPRESENTATIONS AND WARRANTIES




 
2.1
Each Party hereto represents to the other Parties that: (1) it has all the
necessary rights, powers and authorizations to enter into this Agreement and
perform its duties and obligations hereunder; and (2) the execution or
performance of this Agreement shall not violate or conflict with the terms of
any other contracts or agreements to which it is a party.




 
2.2
Each Shareholder hereby represents to Party A that: (1) such Shareholder is the
legally registered shareholder of party B and has paid full amount of registered
capital in Party B as required to be contributed by such Shareholder under the
PRC laws and regulations; (2)Except for the Equity Pledge Agreement executed
among the Parties, such Shareholder has not created any other mortgage, pledge,
secured interests or other form of debt liabilities over the Equity Interests
held by such Shareholder; and (3) such Shareholder has not transfer to any third
party (and entered into any agreement in respect of) such Equity Interests.

 
5

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
2.3
Party B hereto represents to Party A that: (1) it is a limited liability company
duly registered and validly existing under the PRC laws and regulations; and (2)
its business operations are in compliance with applicable laws and regulations
of the PRC in all material respects.



3.
OBLIGATIONS OF PARTY B AND ALL SHAREHOLDERS



The Parties further agree as follows:



 
3.1
Before Party A has acquired all the equity/assets of Party B by exercising the
purchase option provided hereunder, Party B:




 
a.
without Party A’s prior written consent, shall not supplement or amend the
articles of association or rules of Party B, its wholly-owned and holding
subsidiaries in any manner, nor shall it increase or decrease the registered
capital or change the shareholding structure of aforesaid entities in any
manner;
       
b.
shall prudently and effectively maintain its business operations according to
good financial and business standards so as to maintain or increase the value of
its assets;




 
c.
shall not transfer, mortgage or otherwise dispose of the lawful rights and
interests to and in its assets or incomes, nor shall it encumber its assets and
income in any way that would affect Party A’s security interests unless as
required necessary for the business operation of Party B or upon prior written
consent by Party A ;




 
d.
shall not incur or succeed to any debts or liabilities without Party A’s prior
written consent;




 
e.
without Party A’s prior written consent, shall not enter into any material
contract (exceeding RMB 5,000,000 in value);




 
f.
without Party A’s prior written consent, shall not provide any loans or guaranty
to any third party;




 
g.
at Party A’s request, it shall provide Party A with all information regarding
Party B’s business operation and financial condition;




 
h.
shall purchase insurance from insurance companies acceptable to Party B in such
amounts and of such kinds as are customary in the region among companies doing
similar business and having similar assets;

 
6

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
i.
without Party A’s prior written consent, shall not acquire or consolidate with
any third party, nor shall they invest in any third party;




 
j.
shall promptly notify Party A of any pending or threatened lawsuit, arbitration
or administrative dispute which involve Party B’s assets, business or incomes,
and take positive measures against aforesaid lawsuits, arbitrations or
administrative dispute;




 
k.
without Party A’s prior written consent, shall not distribute any dividends to
the shareholders in any manner, and, at Party A’s request, shall promptly
distribute all distributable dividends to the shareholders of Party B;
       
l.
without Party A’s prior written consent, shall not commit any act or omission
that would materially affect Party B’s assets, business or liabilities;

 

 
m
at Party A’s request, shall it promptly and unconditionally transfer its assets
to Party A or its designated third party as permitted by PRC laws and
regulations;

 

 
n
shall strictly comply with the provisions of this Agreement, and effectively
perform its obligations hereunder, and shall be prohibited from committing any
act or omission which may affect the validity or enforceability of this
Agreement.

 

 
3.2
Before Party A has acquired all the equity/assets of Party B by exercising the
purchase option provided hereunder, each Shareholder:

 

 
a.
apart from relevant provisions in each of the Equity Pledge Agreements, without
Party A’s prior written consent, it shall not individually or collectively
transfer, sell, mortgage or otherwise dispose of such Shareholder’s Equity
Interests in Party B; nor shall such Shareholder places encumbrances on such
Shareholder’s Equity Interests that would affect Party A’s interest hereunder
and thereunder;

 

 
b.
without Party A’s prior written consent, shall not supplement or amend the
articles of association or rules of Party B in any manner, nor shall it increase
or decrease its registered capital or change the shareholding structure in any
manner;

 

 
c.
without Party A’s prior written consent, shall cause the Shareholders’ General
Meeting not to approve for the resolutions on the dissolution, liquidation and
change of legal form of Party B, its wholly owned and holding subsidiaries;

 
7

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
d.
shall cause the Shareholders’ General Meeting not to approve for any Profit
Distribution Proposal, nor shall accept such distributed dividend without Party
A’s written consent; At Party A’s request, it shall promptly approve for the
Profit Distribution Proposal, and accept such distributed dividend.




 
e.
at Party A’s request, it shall provide Party A with all information regarding
Party B’s business operation and financial condition;




 
f.
shall not incur or succeed to any debts or liabilities which may adversely
affect its Equity Interests in Party B without Party A’s prior written consent;




 
g.
shall appoint, and appoint only, the candidates nominated by Party A to the
board of directors of Party B, and shall not replace such candidates without
Party A’s prior written consent;




 
h.
shall cause Party B’s board of directors not to approve any acquisition of, any
consolidation with, or any investment in any third party without Party A’s prior
written consent;




 
i.
shall promptly notify Party A of any pending or threatened lawsuit, arbitration
or administrative dispute which involve Party B’s assets, business or incomes,
and take positive measures against aforesaid lawsuits, arbitrations or
administrative dispute;




 
j.
without Party A’s prior written consent, shall not commit any act or omission
that would materially affect Party B’s assets, business or liabilities;




 
k.
to the extent permitted by the PRC laws and regulations, and at any time upon
Party A’s request, shall promptly and unconditionally transfer their Equity
Interests in Party B to Party A or a third party designated by Party, and waive
their rights of first refusal with respect to such transfer;




 
l.
shall cause the directors of Party B approve for the resolution in respect of
the Equity Transfer or Assets Transfer hereunder;




 
m.
shall make every efforts to cause Party B perform the obligations of Section 3.1
hereunder; and




 
n.
shall strictly comply with the provisions of this Agreement, and effectively
perform its obligations hereunder, and shall be prohibited from committing any
act or omission which may affect the validity or enforceability of this
Agreement.

 
8

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
3.3
The Shareholders shall, to the extent permitted by applicable laws, cause Party
B's operational term (including the circumstance of change of business terms) to
be extended to equal the operational term of Party A(including the circumstance
of change of business terms).



4.
GUARANTY OF THIS AGREEMENT




 
4.1
To secure the performance of the obligations assumed by the Shareholders and
Party B hereunder, the Parties agree to execute the Equity Pledge Agreement with
respect thereto.



5.
TAXES AND FEES




 
5.1
The Parties shall pay, in accordance with relevant PRC laws and regulations,
their respective taxes arising from Equity or Assets transfer and related
registration formalities and other charges during the transactions contemplated
herein and therein. Party A shall pay the taxes and charges which shall be paid
by Party B arising from Equity Transfer and related registration formalities, if
the consideration of equity transfer is lower than, or equal to the total
principal under the Loan Agreement.



6.
ASSIGNMENT OF AGREEMENT




 
6.1
Party B and the Shareholders shall not transfer such Shareholder’s rights and
obligations under this Agreement to any third party without the prior written
consent of Party A.




 
6.2
Each Shareholder and Party B agree that Party A shall have the right to transfer
any or all of its rights and obligations under this Agreement to any third party
upon a six(6)-day written notice to such Shareholder and Party B without
approval by such Shareholder and Party B.



7.
EVENTS OF DEFAULT




 
7.1
Any violation of any provision hereof, incomplete performance of any obligation
provided hereunder, any misrepresentation made hereunder, material concealment
or omission of any material fact or failure to perform any covenants provided
hereunder by any Party shall constitute an event of default. The defaulting
Party shall assume all the legal liabilities pursuant to the applicable PRC laws
and regulations.




 
7.2
In the event of default by Party B or Shareholders, Party A shall be entitled to
exercise the Pledgee’s right under the Equity Pledge Agreement in the event that
Party B and Shareholders commit an event of default and fail to redress such
default within 60 working days upon receipt of written notification from Party
A.

 
9

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
8.
EFFECTIVEMESS, MODIFICATION AND CANCELLATION




 
8.1
This Agreement shall be effective upon the execution hereof by all Parties
hereto.




 
8.2
The modification of this Agreement shall not be effective without written
agreement through negotiation. If the Parties could not reach an agreement, this
Agreement remains effective.




 
8.3
This Agreement shall not be discharged or canceled without written agreement
through negotiation, provided Party A may, by giving a thirty (30) days prior
notice to the other Parties hereto, terminate this Agreement.




 
8.4
If Party A fails to provide the loan to the Shareholders in accordance with the
Loan Agreement, this Agreement shall be automatically terminated.



9.
CONFIDENTIALITY




 
9.1
Any information, documents, data and all other materials (herein “confidential
information”) arising out of the negotiation, signing, and implement of this
Agreement, shall be kept in strict confidence by the Parties. Without the
written approval by the other Parties, any Party shall not disclose to any third
party any relevant materials, but the following circumstances shall be excluded:




 
a.
The materials that is known or may be known by the Public (but not include the
materials disclosed by each party receiving the materials);




 
b.
The materials required to be disclosed subject to the applicable laws or the
rules or provisions of stock exchange; or




 
c.
The materials disclosed by each Party to its legal or financial consultant
relating the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of the confidential materials by staff or employed institution of any
Party shall be deemed as the disclosure of such materials by such Party, and
such Party shall bear the liabilities for breaching the contract.




 
9.2
If this Agreement is terminated or becomes invalid or unenforceable, the
validity and enforceability of Article 9 shall not be affected or impaired.



10.
FORCE MAJEURE




 
10.1
An event of force majeure means an event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquake, flood or fire), government acts,
strikes or riots;

 
10

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

 
10.2
If an event of force majeure occurs, any of the Parties who is prevented from
performing its obligations under this Agreement by an event of force majeure
shall notify the other Parties without delay and within fifteen (15) days of the
event provide detailed information about and notarized documents evidencing the
event and take appropriate means to minimize or remove the negative effects of
force majeure on the other Parties, and shall not assume the liabilities for
breaching this Agreement. The Parties shall keep on performing this Agreement
after the event of force majeure disappears.



11.
APPLICABLE LAW AND DISPUTE RESOLUTION




 
11.1
Applicable Law




   
The execution, validity, construing and performance of this Agreement and the
disputes resolution under this Agreement shall be governed by the laws and
regulations of the PRC.




 
11.2
Dispute Resolution




   
The Parties shall strive to settle any dispute arising from or in connection
with this Agreement through friendly consultation. In case no settlement can be
reached through consultation within thirty (30) days after such dispute is
raised, each party can submit such matter to Beijing Arbitration Commission for
arbitration in accordance with its rules. The arbitration shall take place in
Beijing and the proceedings shall be conducted in Chinese. The arbitration award
shall be final conclusive and binding upon the Parties.



12.
MISCELLANEOUS




 
12.1
Entire Agreement




   
The Parties acknowledge that this Agreement constitutes the entire agreement of
the Parties with respect to the subject matters therein and supersedes and
replaces all prior or contemporaneous oral or written agreements and
understandings.




 
12.2
Successor




   
This Agreement shall bind and benefit the successor of each Party and the
transferee permitted hereunder with the same rights and obligations as if the
original parties hereof.




 
12.3
Notice

 
11

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 

   
Any notice required to be given or delivered to the Parties hereunder shall be
in writing and delivered to the address as indicated below or such other address
or as such party may designate, in writing, from time to time. All notices shall
be deemed to have been given or delivered upon by personal delivery, fax and
registered mail. It shall be deemed to be delivered upon: (1) registered air
mail: 5 business days after deposit in the mail; (2) personal delivery: 2
business days after transmission. If the notice is delivered by fax, it should
be confirmed by original through registered air mail or personal delivery.
 
Party A
Contact person: Zhang Yueping
Address:Hubin No.1-9, Hi-tech Zone, Daqing,163312
Tel:0459-4607987
Fax:0459-4607380
 
Party B
Contact person: Wang Zhuangyi
Address: Qingkelong, Jingqi Street, Dongfengxin Cun, Daqing 163311
Tel:0459-4607011
Fax:0459-4607015
  
The Representative designated by the Shareholders
Contact person: Zhang Yueping
Address: Qingkelong, Jingqi Street, Dongfengxin Cun, Daqing 163311
Tel: 0459-4607626
Fax:0459-4607015




 
12.4
Copies




   
This Agreement is executed in twenty-four (24) originals with each of the person
for signing this Agreement holding one original, and each of the originals shall
be equally valid and authentic.

.


[Signature page follows]
 
12

--------------------------------------------------------------------------------


 

Exclusive Purchase Option Agreement

 
IN WITNESS THEREFORE, the parties hereof have caused this Agreement to be
executed and delivered as of the date first written above.


Party A Speedy Brilliant (Daqing) Commercial Consulting Company Limited (Seal)


Legal Representative (or Authorized Representative): ___________
 


Party B Daqing Qingkelong Chain Commerce&Trade Co., Ltd. (Seal)


Legal Representative(or Authorized Representative): __________ _
 


Shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.




Name of the Shareholders
Signature
Name of the Shareholders
Signature
Wang Zhuangyi
 
Zhang Lihui
 
Wang Shuai
 
Ding Yinxia
 
Zheng Limin
 
Wang Yan
 
Teng Wenbin
 
Li Jing
 
Li Zhongfen
 
Wang Shuchang
 
Feng Shuxia
 
Cai Yingli
 
Zhang Yuepin
 
Zhang Xueying
 
Li Xiaoqiu
 
Yao Li
 
Fan Xishuang
 
Su Zhongbo
 
Wei Chuanyu
 
Wang Zhanfu
 
Han Jinhong
 
Lu Anwen
 

 
13

--------------------------------------------------------------------------------


 